PROSPECTUS September 2, 2008 (As Supplemented September 23, 2008) CAN SLIM® Select Growth Fund Advised by NorthCoast Asset Management, LLC The Securities and Exchange Commission has not approved or disapproved these securities or passed upon the accuracy or adequacy of this Prospectus.Any representation to the contrary is a criminal offense. WWW.NORTHCOASTAM.COM (800) 558-9105 TABLE OF CONTENTS AN OVERVIEW OF THE FUND 2 PERFORMANCE 3 FEES AND EXPENSES 3 PRINCIPAL INVESTMENT STRATEGIES 4 PRINCIPAL RISKS TO CONSIDER 6 PORTFOLIO HOLDINGS INFORMATION 8 MANAGEMENT OF THE FUND 8 SHAREHOLDER INFORMATION 10 HOW TO BUY SHARES 10 HOW TO SELL SHARES 14 ACCOUNT AND TRANSACTION POLICIES 17 RULE 12B-1 (DISTRIBUTION) PLAN 19 SERVICE FEES – OTHER PAYMENTS TO THIRD PARTIES 19 DIVIDENDS, CAPITAL GAINS AND TAXES 19 TAX CONSEQUENCES 20 FINANCIAL HIGHLIGHTS 21 PRIVACY NOTICE Inside Back Cover NorthCoast Asset Management, LLC (“NorthCoast” or the “Adviser”), is the investment adviser for the CAN SLIM® Select Growth Fund (the “Fund”) and is located at 35Mason Street, Greenwich, Connecticut 06830.The Fund is a series of Professionally Managed Portfolios (the “Trust”).The Fund does not hold itself out as related to any other series of the Trust for purposes of investment and investor services, nor does it share the same investment adviser with any other series.This Prospectus contains important information about investment objectives, strategies, and risks of the Fund that you should know before you invest in it.Please read it carefully and keep it on file for future reference. CAN SLIM is a registered trademark owned by Data Analysis, Inc, an affiliate of Investor’s Business Daily, and is licensed for use herein. CAN SLIM® Select Growth Fund 1 AN OVERVIEW OF THE FUND What is the Fund’s Investment Objective? The Fund seeks long-term capital appreciation. What are the Fund’s Principal Investment Strategies? Under normal market conditions, the Fund invests at least 80% of its net assets in cash and securities listed on, or indicated by, the CAN SLIM® Select List subject to certain parameters described below.The Fund may also invest up to 25% of its net assets in foreign securities, which may include emerging market securities. In pursuit of its investment strategy, the Fund attempts to imitate the CAN SLIM® Select List of stocks published weekly on the Investor’s Business Daily website.However, the CAN SLIM® Select List is not an index and the Fund is not an index fund; it does not seek to fully replicate the CAN SLIM® Select List.The CAN SLIM® Select List tracks market-leading stocks that, in general, show strong earnings growth, positive institutional sponsorship and excellent industry strength, as well as solid sales growth, profit margins and return on equity.Stocks that meet these criteria may be drawn from large-, medium- or small-capitalization categories that also must meet minimum price and volume criteria. Generally, the Fund will hold approximately 50 to 100 issues at any given time.The Fund’s initial position size for any individual stock will be approximately 1% of the Fund’s current asset size at time of purchase.Similar to the CAN SLIM® Select List, the Fund utilizes an aggressive growth strategy to invest in a combination of growth equity securities and cash equivalents.The Fund primarily invests in the common stocks of companies of any size market capitalization, ranging from larger, well-established companies to lesser-established, small- and micro-capitalization companies.See the “Principal Investment Strategies” section below for additional information. What are the Principal Risks of Investing in the Fund? There is a risk that you could lose money on your investment in the Fund.The following are some of the principal risks that can affect the value of your investment: · The Fund is likely to experience a high level of portfolio turnover which will increase expenses; · The stock market declines or stocks in a Fund’s portfolio may not increase their earnings at the rate anticipated; · Growth stocks fall out of favor with investors; · Securities of smaller and medium size companies involve greater risk than investing in larger, more established companies; and · Foreign securities involve additional risks, including currency-rate fluctuations, political and economic instability, differences in financial reporting standards, foreign tax and withholding risk, and less-strict regulation of securities markets. The Fund may not be appropriate for investors who: · Need regular income or stability of principal; or · Are pursuing a short-term goal or investing emergency reserves. CAN SLIM® Select Growth Fund 2 PERFORMANCE Prior to May 19, 2008, the Fund was managed by a different investment adviser.Accordingly, the Fund’s performance prior to that date is not applicable.Performance information will be shown once the Fund has been managed by the current investment adviser for one full calendar year. FEES AND EXPENSES As an investor, you pay certain fees and expenses if you buy and hold shares of the Fund.The fees and expenses are described in the table below and are further explained in the example that follows. Shareholder Fees(1) (fees paid directly from your investment) Maximum sales charge (load) imposed on purchases None Maximum deferred sales charge (load) None Redemption Fee(2) 2.00% Annual Fund Operating Expenses(3) (expenses that are deducted from Fund assets) Management Fees 1.00% Distribution (12b-1) Fees 0.25% Other Expenses(4) 0.76% Acquired Fund Fees and Expenses(5) 0.02% Total Annual Fund Operating Expenses 2.03% Less:Expense Reimbursement or Reduction -0.31% Net Annual Fund Operating Expenses(6) 1.72% (1) You will be assessed fees for outgoing wire transfers, returned checks and stop payment orders at prevailing rates charged by U.S. Bancorp Fund Services, LLC, the Fund’s transfer agent. (2) The Fund charges shareholders a redemption fee of 2.00% on shares held for less than 30 days.The fee is payable to the Fund and is intended to benefit the remaining shareholders by reducing the costs of short-term trading. (3) Other Expenses and Acquired Fund Fees and Expenses shown reflect those incurred by the Fund’s previous investment adviser prior to May19, 2008. (4) Other Expenses includes interest, custodian, transfer agency and other customary Fund expenses. (5) The Fund is required to disclose Acquired Fund Fees and Expenses in the fee table above.Acquired Fund Fees and Expenses are indirect fees that the Fund incurs from investing in the shares of other investment companies (“Acquired Fund(s)”).The indirect fee represents a pro rata portion of the cumulative expenses charged by the Acquired Fund.Acquired Fund Fees and Expenses are reflected in the Acquired Fund’s net asset value.Please note that Net Annual Fund Operating Expenses in the table above does not correlate to the ratio of Expenses to Average Net Assets found within the “Financial Highlights” section of this prospectus. Without Acquired Fund Fees and Expenses, the Net Annual Operating Expenses for the Fund would have been 1.70% for the Fund after the fee waiver. (6) The Adviser has contractually agreed to reduce its fees and/or pay Fund expenses (excluding the expenses associated with the Fund’s investment in other investment companies referred to as “Acquired Fund Fees and Expenses,” interest, taxes and extraordinary expenses) in order to limit Net Annual Fund Operating Expenses to 1.70% of the Fund’s average net assets (the “Expense Cap”).The Expense Cap will remain in effect for at least the two year period ending September 2010 shown in the Example below and may continue for an indefinite period thereafter as determined by the Board.The Adviser is permitted to be reimbursed for fee reductions and/or expense payments made on behalf of the Fund in the prior three fiscal years.Any such reimbursement is subject to the Trust’s Board of Trustee’s (the “Board”) review and approval. A reimbursement may be requested by the Adviser if the aggregate amount actually paid by the Fund toward operating expenses for such fiscal year (taking into account any reimbursement) does not exceed the Expense Cap. CAN SLIM® Select Growth Fund 3 Example This Example is intended to help you compare the costs of investing in the Fund with the cost of investing in other mutual funds.The Example assumes that you invest $10,000 in the Fund for the time periods indicated and then redeem all of your shares at the end of those periods.The Example also assumes that your investment has a 5% return each year, that dividends and distributions are reinvested, and that the Fund’s operating expenses remain the same.Please note the Example reflects the Expense Cap for two years only. Although your actual costs may be higher or lower, based on these assumptions your costs would be: 1 Year 3 Years 5 Years 10 Years $175 $575 $1,034 $2,307 PRINCIPAL INVESTMENT STRATEGIES Under normal market conditions, the Fund invests at least 80% of its net assets in cash and securities listed on, or indicated by, the CAN SLIM® Select List subject to certain parameters described below.The Fund will not change its investment policy of investing at least 80% of its net assets in cash and securities listed on, or indicated by, the CAN SLIM® Select List except if the Fund is changing its name and upon providing 60 days written notice to shareholders of these changes.The Fund may also invest up to 25% of its net assets in foreign securities, which may include emerging market securities.Additionally, the CAN SLIM® Select List includes cash as a component.The Adviser may replicate this cash component by holding up to 50% of its portfolio in cash. The Fund’s investment strategy recognizes market direction and will include up to 100 stocks in rising markets (when it is typically 100% invested), while positions may be pared to a total of 50 stocks or less when markets are declining (when it is typically 50% invested).Position size for any initial holding will be approximately 1% of the Fund’s current equity at time of purchase.Thus, when fully invested, the Fund will hold approximately 100 positions.The Adviser reviews the CAN SLIM® Select List (which is produced and managed daily by the Adviser but published weekly by Investor’s Business Daily (“IBD”)) on a daily basis.The Adviser may sell an individual holding either because its value has diminished to the extent it is no longer a viable security in the Fund’s portfolio or because the Adviser wishes to reduce its exposure to a particular market in general.However, a company that was an eligible CAN SLIM® Select Universe investment at the time of acquisition is not required to be sold even if it is not longer on the CAN SLIM® Select List if, in the Adviser’s judgment, it would not be in the Fund’s best interest to sell the position. Securities of foreign issuers appear on the CAN SLIM® Select List.Accordingly, the Fund may also invest up to 25% of its net assets in securities of foreign issuers that are not publicly traded in the United States, as well as in American Depositary Receipts (“ADRs”), European Depositary Receipts (“EDRs”), Global Depositary Receipts (“GDRs”), and foreign securities traded on the U.S. securities market.Depositary receipts evidence ownership of foreign securities and are traded on domestic and foreign exchanges.Please note that a portion of the Fund’s investments in foreign issuers may be located in emerging market countries, which are countries in the initial stages of their industrialization cycles with low per capita income. The Fund’s performance can be expected to differ from the performance of an equally-weighted basket of securities from the CAN SLIM® Select List because (1)although it has no intention of doing so, the Fund is permitted to invest up to 20% of its net assets in securities that are not on the CAN SLIM® Select List, (2)the Adviser may reduce exposure to certain stocks that have advanced sharply in price, (3)the Fund is subject to fees and expenses which the CAN SLIM® Select List is not subject to, and (4)the timing of subscriptions into the Fund and the need to maintain liquidity to meet redemption requests will impact the Fund’s ability to match the CAN SLIM® Select
